I N THE COURT OF APPEALS

                                                                 FILED
                                                                   March 4, 1996

                                                                 Cecil Crowson, Jr.
                                                                 Appellate C ourt Clerk
BRI AN W FORD d / b/ a ELI TE CABLE )
           EI                                     CAM PBELL CI RCUI T
TELEVI SI ON COM     PANY,                    )   C. A. NO. 03A01- 9510- CV- 0036 7
                                              )
              Pl a i nt i f f - Appe l l a nt )
                                              )
                                              )
                                              )
                                              )
                                              )
vs .                                          )   HON. CONRAD TROUTMAN
                                              )   J UDGE
                                              )
                                              )
                                              )
                                              )
                                              )
FI ELDS DEVELOPM      ENT CO. , I NC. ,       )   AFFI RMED AND REMANDED
d / b / a DEERFI ELD RESORT,                  )
                                              )
              De f e nda nt - Appe l l e e    )




ANDREW N. HALL, W r t bur g, f or Appe l l a nt .
                 a


J OSEPH C. COKER, J a c ks bor o, f or Appe l l e e .




                                     O P I N I O N



                                                                        M M r a y, J .
                                                                         c ur
           Thi s     is    an    a ppe a l       f r om t he          j udgme nt      of      t he      t r i al      c our t

g r a n t i n g t he a ppe l l e e ' s mot i on f or s umma r y j udgme nt .                         W a f f i r m t he
                                                                                                      e

j u d g me n t of t he t r i a l c our t .



           Th e a ppe l l a nt f i l e d i t s c ompl a i nt a l l e gi ng t ha t t he pa r t i e s

e nt e r e d i nt o a c a bl e t e l e vi s i on c ont r a c t                    on De c e mbe r           17,       19 9 1 .

Un d e r     t he     t e r ms    of     t he      a gr e e me nt ,       t he    a ppe l l a nt        wa s       gr a nt e d

a ut hor i t y        to    i ns t a l l ,      o pe r a t e       a nd   ma i nt a i n      c a bl e     t e l e vi s i o n

s e r vi c e s      i n De e r f i e l d Re s or t         whi c h wa s          b e i n g de ve l ope d by t h e

a pp e l l e e .       The a gr e e me nt          wa s    f or       a n i ni t i a l     pe r i od of            f i f t een

ye a r s .       The a gr e e me nt , howe ve r , di d not c ont a i n a pr ovi s i on a s t o

whe n t h e i ns t a l l a t i on of t he c a bl e s e r vi c e woul d be gi n.                                Be gi nni n g

i n J u l y 1992, t he a ppe l l e e be ga n t o c or r e s pond wi t h t he a ppe l l a n t

by l e t t e r       i nqui r i ng a bout           t he be gi nni ng of                 t he c ons t r uc t i on o r

p r o v i d i ng o f s e r vi c e s .         No r e s pons e s we r e r e c e i ve d t o t he l e t t e r s .

Si xt e e n mont hs          af t er     e nt e r i ng i nt o t he a gr e e me nt                  t he r e we r e no

v i s i b l e s i gns of t he be gi nni ng of c ons t r uc t i on on t he pr oj e c t .



           On M y 4,
               a             1993,      J os e p h G.          Coke r ,    a t t or ne y f or t he a ppe l l e e ,

s e nt     a l et t er      t o t he a pp e l l a nt               a s ki ng t he a ppe l l a nt           t o gi ve a

wr i t t e n s t a t e me nt of i nt e nt t o pe r f or m t he c ont r a c t .                            He f ur t he r

s t a t e d t ha t i f s uc h a s t a t e me nt wa s not f or t hc omi ng, t he a ppe l l e e

wo u l d c ons i de r t he c ont r a c t t e r mi na t e d.                   The r e wa s no r e s pons e a nd

t he a pp e l l e e t e r mi na t e d t h e c ont r a c t a nd e nt e r e d i nt o a c ont r a c t

wi t h a n o t he r e nt i t y.              Appe l l a nt de ni e s r e c e i vi ng t he l e t t e r f r o m



                                                               2
M . Co k e r .
 r                    Thi s a ppe a r s t o be t he onl y di s put e of f a c t i nvol ve d i n

t h e c a s e i ns of a r a s we a r e a bl e t o de t e r mi ne f r om t he r e c or d.               We

d o n o t de e m t hi s t o b e a ma t e r i a l f a c t unde r t he c i r c ums t a nc e s of

t hi s c a s e .



         M.
          r    W i f or d, t h e a ppe l l a nt , f i l e d hi s a f f i da vi t i n whi c h h e
                e

s t a t e d:



                   5.     Tha t I h a ve ma de s ubs t a nt i a l e f f o r t s , i n a
         r e a s ona bl e a nd t i me l y ma nne r , t o c ompl y wi t h t he t e r ms of
         my c ont r a c t wi t h Fi e l ds De ve l opme nt whi c h f a c t s we r e ma de
         k n own t o t he de f e nda n t [ Fi e l ds De ve l opme nt ] i n r e s pons e
         t o i nt e r r oga t or i e s nu mbe r 11, 12, a nd ( s i c ) 14 a nd 17 a s
         a t t a c he d h e r e t o a nd whi c h a r e i nc or por a t e d he r e i n.



         The a ppe l l a nt ' s a ns we r s t o t he i nt e r r oga t or i e s me nt i one d i n

t he a b o v e a f f i da vi t do not de mons t r a t e t h a t             a ny s ubs t a nt i a l wo r k

wa s e ve r done t o c ons t r uc t t he c a bl e s e r vi c e .                   Fr om t he s t a t e of

t he r e c or d, whi c h we f i nd t o be s ome wha t be wi l de r i ng, we a r e una b l e

t o d i s c o ve r a ny va l i d,       l egi t i m t e,
                                                   a           or l e g a l r e a s on a s t o why t h e

a p p e l l a nt ha d f a i l e d t o pe r f or m.



         I n M Cl a i n v. Ki mbr ough Cons t . Co . , 806 S. W 2d 194 ( Te nn. Ap p .
              c                                                .

1 9 9 0 ) t hi s c our t s t a t e d:     " . . . we ha ve r e qui r e d c ont r a c t i ng pa r t i e s

t o d e a l wi t h e a c h ot he r f a i r l y a nd i n good f a i t h, e ve n t hough t h e s e

d u t i e s we r e not e xpl i c i t l y e mbodi e d i n t he i r c ont r a c t . W l l i a ms v.
                                                                                   i

M r e mo n t
 a                 Cor p. ,   776   S. W 2 d
                                        .       78,       81     ( Te nn.   Ct .    App.    1988) ;   TSC

I n d u s . , I nc . v . Toml i n, 743 S. W 2d 169, 173 ( Te nn. Ct . App. 198 7 ) ;
                                           .


                                                      3
Co v i n g t on v. Robi ns on, 723 S. W 2d 643, 645 ( Te nn. Ct . App. 198 6 ) .
                                       .

W h a v e a l s o he l d t he e xt e nt of c ont r a c t ua l obl i ga t i ons s houl d b e
 e

t e mp e r e d by a ' r e a s ona bl e ne s s '                s t a nda r d. "        Moor e v.        Moor e ,   603

S. W 2 d 736, 739 ( Te nn. Ct . App. 1980) .
    .



                    The r ul e i s we l l e s t a bl i s he d t ha t whe n no de f i ni t e
           t i me f or p e r f or ma nc e of a c ont r a c t i s s pe c i f i e d, a s i t
           wa s n ot i n t hi s c a s e by e i t he r pa r t y t he l a w wi l l i mpl y
           a r e a s ona bl e t i me unde r t he c i r c ums t a nc e s i n c ont e mpl a -
           t i on by bot h pa r t i e s a t t he t i me of f or ma t i on of t he
           c ont r a c t . Uni f or m Sa l e s Ac t , Se c t i on 43( 2) , Code 1932, §
           7 2 36( 2) ; Thomps on v. W      oodr uf f , 47 Te nn. 401; W l dbe r g Box
                                                                            i
           Co. v. Da r by , 143 Te nn. 73, 223 S. W 855; 46 Am. J ur . 341,
                                                               .
           Se c t i ons 164 a nd 165; M mphi s Fur ni t ur e M g. Co. v.
                                                 e                          f
           W mys s , 6 Ci r . , 2 F.2d 428, 431.
             e

Ca l c a s i e u Pa pe r Co.            I nc . ,     v.     M mphi s Pa pe r
                                                             e                         Co. ,     222 S. W 2d 6 1 7
                                                                                                         .
( Te n n . App. 1949) .



           W a r e pe r s ua de d by a ppl yi ng t he " good f a i t h" a nd " r e a s ona bl e -
            e

ne s s "     s t a nda r d    to    t he      unc ont r ove r t e d          f act s    in     t hi s    cas e,    t he

a pp e l l a nt ma t e r i a l l y b r e a c he d t he c ont r a c t by f a i l i ng t o be gi n t h e

p e r f or ma nc e o f t he c ont r a c t wi t hi n a r e a s ona bl e t i me .                         Fur t he r , we

f i nd t ha t       t he f a i l ur e t o r e s pond t o t he a ppe l l e e ' s i nqui r i e s o r

c o r r e s p ond wi t h t he a ppe l l e e gi ve s r i s e t o a n i nf e r e nc e t ha t t h e

a pp e l l a nt     wa s not       de a l i ng i n good f a i t h.                 W a r e of t he opi n i o n
                                                                                    e

t ha t     t h e a ppe l l a nt     br e a c he d t he c ove na nt                of good f a i t h a nd f a i r

de a l i ng       i mpl i c i t    in     e ve r y        c ont r a c t   a nd     t he r e by     br e a c he d   t he

c on t r a c t     in    que s t i on .        He ,        be i ng    t he    br e a c hi ng      pa r t y,   c a nnot

ma i nt a i n t hi s a c t i on a nd t he a ppe l l e e i s e nt i t l e d t o j udgme nt a s a

ma t t e r of l a w.



                                                               4
       I n r e a c hi ng our c onc l us i on, we ha ve be e n gui de d by Ca r ve l l v.

Bo t t oms , 900 S. W 2d 23 ( Te nn. 1995) whe r e i n i t i s s a i d:
                     .



                 The s t a nda r ds go ve r ni ng a n a ppe l l a t e c our t ' s r e vi e w
       o f a t r i a l c our t ' s a c t i on on a mot i on f or s umma r y
       j u dgme nt a r e we l l s e t t l e d. Si nc e our i nqui r y i nvol ve s
       p u r e l y a que s t i on of l a w, no pr e s umpt i on of c or r e c t ne s s
       a t t a c he s t o t he t r i a l c our t ' s j udgme nt , a nd our t a s k i s
       c o nf i ne d t o r e vi e wi ng t he r e c or d t o de t e r mi ne whe t he r t he
       r e qui r e me nt s of Te nn. R. Ci v. P. 56 ha ve be e n me t . Cowde n
       v . Sovr a n Ba nk/ Ce nt r a l Sout h , 816 S. W 2d 741, 744 ( Te nn.
                                                               .
       1 9 91) . Te nn. R. Ci v. P. 56. 03 pr ovi de s t ha t s umma r y
       j u dgme nt i s onl y a ppr opr i a t e whe r e : ( 1) t he r e i s no
       g e nui ne i s s ue wi t h r e ga r d t o t he ma t e r i a l f a c t s r e l e va nt
       t o t he c l a i m or de f e ns e c ont a i ne d i n t he mot i on, Byr d v.
       Ha l l , 84 7 S. W 2d 208, 210 ( Te nn. 1993) ; a nd ( 2) t he
                             .
       mo vi ng pa r t y i s e nt i t l e d t o a j udgme nt a s ma t t e r of l a w
       o n t he undi s put e d f a c t s . An d e r s on v. St a nda r d Re gi s t e r
       Co. , 857 S. W 2d 555, 559 ( Te nn. 1993) . The movi ng pa r t y
                           .
       h a s t he bur de n of pr ovi ng t ha t i t s mot i on s a t i s f i e s t he s e
       r e qui r e me nt s . Downe n v . Al l s t a t e I ns . Co . , 811 S. W 2d       .
       5 2 3, 524 ( Te nn. 1991) .

                The s t a nda r ds gove r ni ng t he a s s e s s me nt of e vi de nc e
       i n t he s umma r y j udgme nt c ont e xt a r e a l s o we l l e s t a b-
       l i s he d. Cour t s mus t vi e w t he e vi de nc e i n t he l i ght mos t
       f a vor a bl e t o t he nonmovi ng pa r t y a nd mus t a l s o dr a w a l l
       r e a s ona bl e i nf e r e nc e s i n t he nonmovi ng pa r t y' s f a vor .
       Byr d , 847 S. W 2d a t 210- 11. Cour t s s houl d gr a nt a s umma r y
                           .
       j u dgme nt onl y whe n bo t h t he f a c t s a nd t he c onc l us i ons t o
       b e d r a wn f r om t he f a c t s pe r mi t a r e a s ona bl e pe r s o n t o
       r e a c h onl y one c onc l u s i on.



       Ap pl yi ng t hi s s t a nda r d of r e vi e w, we a r e of t he opi ni on t h a t

t h e s u mma r y j udgme nt wa s pr ope r l y gr a nt e d.        The r e we r e no ge nu i n e

i s s ue s of ma t e r i a l   f act   a nd t he a ppe l l e e wa s a nd i s e n t i t l e d t o

j u d g me nt a s a ma t t e r o f l a w.




                                                 5
       W a f f i r m t he j udgme nt
        e                                     of t he t r i a l   c our t   i n al l   r e s pe c t s .

Cos t s o f t hi s a ppe a l a r e t a xe d t o t he a ppe l l a nt a nd t hi s c a s e i s

r e ma n d e d t o t he t r i a l c our t .



                                                      ___________________________ _ _ _
                                                      Don T. M M r a y, J .
                                                              c ur



CONCUR:


_ _ _ _ _ _ _ ____________________________
Ho u s t o n M Godda r d, Pr e s i di ng J udge
                .


_ _ _ _ _ _ _ ____________________________
Ch a r l e s D. Sus a no, J r . , J .




                                                  6
                                    I N THE COURT OF APPEALS




BRI AN W FORD d / b/ a ELI TE CABLE )
           EI                                          CAM PBELL CI RCUI T
TELEVI SI ON COM     PANY,                    )        C. A. NO. 03A01- 9510- CV- 0036 7
                                              )
              Pl a i nt i f f - Appe l l a nt )
                                              )
                                              )
                                              )
                                              )
                                              )
vs .                                          )        HON. CONRAD TROUTMAN
                                              )        J UDGE
                                              )
                                              )
                                              )
                                              )
                                              )
FI ELDS DEVELOPM      ENT CO. , I NC. ,       )        AFFI RMED AND REMANDED
d / b / a DEERFI ELD RESORT,                  )
                                              )
              De f e nda nt - Appe l l e e    )



                                                ORDER


        Thi s     a ppe a l    c a me o n t o be he a r d upon t he r e c or d f r om t h e

Ci r c u i t Cour t of Ca mpbe l l Count y a nd br i e f s f i l e d on be ha l f of t h e

r e s p e c t i ve pa r t i e s .   Upon c ons i de r a t i on t he r e of , t hi s Cour t i s o f

t he o p i ni on t ha t t he r e wa s no r e ve r s i bl e e r r or i n t he t r i a l c ou r t .

        W a f f i r m t he j udgme nt
         e                                     of t he t r i a l   c our t   i n al l   r e s pe c t s .

Cos t s o f t hi s a ppe a l a r e t a xe d t o t he a ppe l l a nt a nd t hi s c a s e i s

r e ma n d e d t o t he t r i a l c our t .



                                                     PER CURI AM
8